DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicants’ reply to the March 7, 2022 Office Action, filed June 7, 2022, is acknowledged.  Applicants previously canceled claim 12.  Claims 1-11 and 13-21 remain withdrawn from consideration as being drawn to a non-elected invention.  Applicants amend claims 22 and 25, and withdrawn claims 20-21, and add new claims 31-33.  Claims 22-33 are under examination. 
Any objection or rejection of record in the previous Office Action, mailed March 7, 2022, which is not addressed in this action has been withdrawn in light of Applicants’ amendments and/or arguments.  This action is FINAL.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 22-27 and 29-30 are rejected under 35 U.S.C. 103 as being unpatentable over Rodriguez et al. (507(8) PLOS ONE e42905, 1-7 (2012), and cited in the Information Disclosure Statement filed August 29, 2019) in view of Bindra et al. (24(19) Molecular and Cellular Biology 8504-8518 (2004)).  This is a new rejection necessitated by Applicants’ amendments.
	Regarding claims 22-23 and 30-31, Rodriguez discloses cells that have been transformed with vectors comprising a selectable marker (e.g., a mutated trp5 gene or hphMX4 resistance gene) and a yeast (eukaryotic) origin of replication (page 2, column 1, first full paragraph).  Rodriguez discloses placement of the marker and origin of replication should be close to a dependable origin of replication, which is interpreted as being adjacent with no intact genes between (page 2, column 2, first full paragraph and Figure 1).
	Regarding claims 24-25 and 27, Rodriguez discloses yeast strains that are deficient in mismatch repair due to a mutation in msh (page 2, column 2, final full paragraph and paragraph bridging pages 2 and 3).
Regarding claims 26 and 32-33, Rodriguez discloses inclusion of oligonucleotides that induce mutations into a target sequence upon annealing with the target sequence (paragraph bridging pages 2 and 3 and Figure 2).  Rodriguez discloses that oligo transformation is due to incorporation of the oligo at a replication fork, and continues to serve as a primer for continued replication (page 1, column 1, first paragraph).
Regarding claims 29-30, Rodriguez discloses eukaryotic cells that include mutated genes regulated by a DNA binding protein (abstract and paragraph bridging pages 6 and 7).
Rodriguez fails to disclose or suggest that the cell is treated or altered to reduce expression of RAD51 or its gene product.
Bindra discloses that Rad51, a mediator of homologous recombination in mammalian cells, can be downregulated via transcriptional repression in tumor cells (abstract).  Bindra discloses that the aberrant regulation of Rad51 expression can create heterogeneity in DNA damage response (abstract).  Bindra discloses mutations in the RAD51 gene in tumors (page 8516, column 1, second full paragraph). Bindra discloses that hypoxia also leads to decreased mlh1 protein expression (paragraph bridging pages 8504 and 8505 and page 8507, paragraph bridging columns 1 and 2).  Bindra discloses that mlh1 is a mismatch repair gene (paragraph bridging pages 8504 and 8505).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to incorporate Bindra’s mutated rad51 gene in Rodriguez’s vector transfected into eukaryotic cells, including mammalian cells because this provides a mechanism to reduce the effectiveness of DNA damage repair, including Bindra’s DNA mismatch repair.  This provides for the ability to detect cells that have reduced DNA repair mechanisms, which, in turn can provide a target for altering such repair mechanisms in tumor or other disease cells.

Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Rodriguez in view of Bindra as applied to claims 22-27 and 29-30 above, and further in view of Hendrickson (U.S. Patent Application Publication No. 2015/0307876, published October 29, 2015).  This is a new rejection necessitated by Applicants’ amendments.
Rodriguez and Bindra disclose and suggest a transfected eukaryotic cell having an origin of replication adjacent to a selectable marker and having reduced expression of RAD51, as discussed above.
Rodriguez and Bindra fail to disclose or suggest a cell that overexpresses rad59.
Hendrickson discloses eukaryotic cells that overexpress rad59 in order to increase gene targeting frequency (paragraph [0005]).  Hendrickson discloses that overexpression of rad59 provides for recombination intermediates that can then become stably transferred to a chromosome (paragraph [0011]).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify the eukaryotic cell of Rodriguez and Bindra to overexpress rad59 according to Hendrickson because this allows for incorporation of DNA into the genome or chromosome of a cell.  In turn, this provides for, as above be useful for increased targeting of potential genes and sequences in order to alter repair mechanisms in tumor and other disease-associated cells.

Response to Amendments and Arguments
Regarding the rejection under 35 U.S.C. 103, Applicants’ arguments have been fully considered but are moot because the new ground of rejection does not rely on the combination of references applied in the prior rejection of record.  Insofar as Applicants’ arguments are applicable to the rejection set forth above, Applicants’ arguments are not deemed to be persuasive.
Applicants assert that a eukaryotic origin of replication would not remedy any deficiencies of Burgess because they are not art-recognized equivalents and because it would be unsatisfactory for the purpose disclosed by Burgess.
However, as set forth above, Burgess is no longer applied in the rejection.  Rather, Rodriguez discloses eukaryotic cells (yeast cells) that include a yeast origin of replication (ARS306), which is adjacent to a selectable marker.  Thus, the combination of Rodriguez and Bindra (as well as Hendrickson), taken together, and as a whole, is deemed to render the claimed invention obvious. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NANCY J LEITH whose telephone number is (313)446-4874. The examiner can normally be reached Monday - Thursday 8:00 AM - 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MINDY BROWN can be reached on (571) 272-2813. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

NANCY J. LEITH
Primary Examiner
Art Unit 1636



/NANCY J LEITH/Primary Examiner, Art Unit 1636